DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 5 are objected to because of the following reasons:
With respect to claim 2, an –and-- should be inserted before “- an organotin compound” to complete the Markush group.
With respect to claim 5, after 
    PNG
    media_image1.png
    98
    237
    media_image1.png
    Greyscale
, before “(fluoro)alkyl” an –or-- should be inserted to complete the alternative expression.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grootaert (US 6,465,576) in view of Naraki (US 4,943,622).

    PNG
    media_image2.png
    121
    347
    media_image2.png
    Greyscale
(col. 4, lines 59-67).  Grootaert also discloses adding a curing agent such as dihydroxy-containing curing agent including ammonium compounds (col. 5, lines 22-64).  Grootaert discloses that the composition is prepared by mixing at 95-230°C for 1-15 hours (col. 9, lines 22-29), e.g., in an oven at 200°C for 2 hours (col. 10, lines 40-42).  The exemplified amount of cure site component is 0.36 wt % (col. 10, lines 19-23).  Therefore, although not exemplified, it would have been obvious to one of ordinary skill in the art to utilize about the same amount of nitrile-containing monomer.  
Grootaert discloses adding brominated chain transfer agents and initiator (co. 4, lines 54-58), however, it fails to disclose that they are aromatic.
Naraki discloses a fluorine-containing elastomer composition (abstract) and teaches that bromine and iodine-containing compounds act as a chain transfer agent (col. 3, lines 7-11) and include aromatic bromine-containing compounds such as substituted benzenes (col. 4, lines 28-50).
Given that Grootaert is open to the use of brominated chain transfer agents and further given that Naraki discloses fouorine-containing elastomer composition that utilizes aromatic bromine compounds as chain transfer agents, it would have been obvious to one of ordinary skill in the art to utilize an aromatic bromine compound.  While neither Grootaert nor Naraki teaches that the bromine compound is a marker, the compounds taught by Naraki are capable of functioning as the claimed “marker.”
With respect to claim 5, Grootaert discloses adding heterocyclic amines (col. 7, lines 23-67).
 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amounts of chain transfer agent or curing agent, including those within the scope of the present claims, so as to produce desired end results.
With respect to claim 11, Grootaert discloses that O-rings are formed by compression molding (col. 7, lines 59-63).
	With respect to claim 14, Grootaert discloses that the curable composition is useful in O-rings (col. 9, lines 17-21).
With respect to claim 16, this claim which further limits the organotin compound does not exclude the alternative embodiment of organic-ammonia generating compound.  Since the latter embodiment is disclosed by Coughlin as discussed above, it is proper to include claim 16 in this rejection.

Claims 4-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grootaert (US 6,465,576) in view of Naraki (US 4,943,622) and further in view of Iwamoto (US 8,075,992).
The discussion with respect to Grootaert and Naraki in paragraph ?????? above is incorporated here by reference.
With respect to claim 4, Grootaert fails to discloses (thio)urea as curing agent.

Given that both Grootaert and Iwamoto disclose nitrile-containing perfluoroelastomers, it would have been obvious to one of ordinary skill in the art to utilize a preferred cure system taught by Iwamoto in the method taught by Grootaert and Naraki.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
With respect to claims 5, 6, and 18, Grootaert fails to disclose the bis-aminophenol curing agent for its nitrile-containing fluoroelastomer.
Iwamoto discloses that a preferred cure system for perfluoroelastomers containing nitrile containing cure sites include bis(aminophenols) of formula 
    PNG
    media_image3.png
    115
    208
    media_image3.png
    Greyscale
, wherein A can be a fluoroalkane (col. 4, lines 35-50).
Given that both Grootaert and Iwamoto disclose nitrile-containing perfluoroelastomers, it would have been obvious to one of ordinary skill in the art to utilize a preferred cure system taught by Iwamoto in the method taught by Grootaert and Naraki.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of copending Application No. 16/499,864 (published as US 2020/0109273). Although the claims at issue are not identical, they are not patentably distinct from each other because US appl ‘864 discloses a cured article such as O-rings and a method for detecting wear/failure in the cured article, wherein the cured article is prepared from a composition comprising a fluoroelastomer comprising 0.1-10 mol % nitrile monomers and at least one aromatic bromine marker.  US ‘864 fails to claim the temperature or time at which the cured article is prepared, however, the instant claim 14 is a product-by-process claim and claim 15 is a process claim including nested product-by-process limitations.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Grootaert nor Naraki discloses or suggests benzene (di)phenyl compounds like claimed as their chain transfer agent, i.e., claimed marker.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1768


vn